 In the Matter Of WALTER MARSHALLSPINNING CORPORATION OF R. I.andLOCAL1779,FEDERATION OF WOOLEN & WORSTEDWORKERS OFAMERICA, UTWA-AFLCase 'No. R--3867.Decided December 6, 1941Jurisdiction:spinning industry.Investigationand Certificationof Representatives:existence of question: Coin-pany questions union's majority in appropriate unit; election necessary.Unit Appropriate for CollectiveBargaining:all production and maintenance em-ployees of the Company at its Thornton, Rhode Island plant, excluding super-visory,officeand clerical employees, foremen, executives and employeeshaving the right to hire and discharge.Mr. Walter Marshall,of Camden, N. J., for the Company.Mr. Henry M. Katz,of New York City, for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 22, 1941, Local 1779, Federation of Woolen & WorstedWorkers of America, UTWA-AFL, herein called the Union, filedwith the Regional Director for the First Region (Boston, Massachu-setts)a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Walter MarshallSpinning Corporation of R. I.,1 Thornton, Rhode Island, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On October 23,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.'At the hearing the Trial Examiner granted a motion to amend the petition and otherformal,papers toshow the correctname of the Company.37 N. L.It.B.,No 62.379 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 28, 1941, the Regional Director issued a notice of hear-ing copies of which were duly served upon the Company- and theUnion.Pursuant to notice, a hearing was held on November 7,1941, at Providence, Rhode Island, before Thomas H. Ramsey, theTrial Examiner duly designated by the Chief Trial Examiner.TheCompany was represented by its president, the Union by a repre-sentative, and both participated in the hearing.At the close of thehearing, the Company moved to dismiss the petition on the groundthat the Union had not made a sufficient showing of membershipamong its employees to justify an election at this time.The motionis denied.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issues wasafforded both parties.During the course of the hearing the TrialExaminer made several rulings on the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.On November 22, 1941, the Company and the Union filed theirStipulation to Correct Transcript.The Board hereby orders thatsuch stipulation be, and it hereby is, made part of the official recordin these proceedings.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWalter Marshall Spinning Corporation of R. I. is engaged inspinning worsted yarn from wool tops at Thornton, Rhode Island.During the course of a year the Company receives at its plantbetween two and two and one-quarter million pounds of wool top,95 percent of which is received from points outside Rhode Island.During the same period the Company ships approximately 95 percent of such wool in the form of yarn from its plant to points outsideRhode Island.During the year 1940 the Company received approxi-mately $201,000 for such processing services.H. THE ORGANIZATION INVOLVEDLocal 1779, Federation of Woolen & Worsted Workers of America,is a labor organization affiliated with the United Textile Workers ofAmerica and the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn May 1941 a representative of the Union asked the Companyto recognize the Union as bargaining agent of its employees.The WALTER MARSHALL SPINNING CORPORATIONOF R. I.381Company denied that the Union represented a majority of suchemployees and refused to recognize the Union.The Union, there-upon filed the petition in this proceeding.A statement of the Regional Director introduced into evidenceindicates that the Union represents a substantial number of employeesin the appropriate unit.2We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company and the Union agree, and we find, that all produc-tion and maintenance employees of the Company at its Thorn-ton,Rhode Island, plant, exluding supervisory, office, and clericalemployees, foremen, executives, and employees having the right tohire and-discharge, constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insureto employees of the Company the full benefit of their right toself-organization and to collective bargaining and otherwise willeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by, andwe shall accordingly direct, an election by secret ballot. ,Those eligible to vote in the election shall be employees in theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth in the , Direction ofElection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :2The Union submitted to the Regional Director 64 applications for membeiship marked"original" and 127 marked "duplicate," of which 175 are dated in 1941 and 16 are un-datedSignatures on 63 cards appear to be duplicatesOf the128 remaining cards,105 bear names of emplo}ees on the pay roll of September 27, 1941. There ame about339 employees in the appropriate unit 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAWJ.A question affecting commerce has arisen concerning the rep-resentation of employees of Walter Marshall Spinning Corporationof R. I., Thornton, Rhode Island, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Companyat its Thornton, Rhode Island, plant, excluding supervisory, office,and clerical employees, foremen, executives, and employees havingthe right to hire and discharge, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Walter Marshall Spinning Corporation of R. I. Thornton,Rhode Island, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction of Election, under the direction and supervision ofthe Regional Director for the First Region, -acting in this matter asagent for the National Labor Relations Board, and subject to Articleand maintenance employees of the Company who were employed dur-ing the pay-roll period immediately preceding the date of this Di-rection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding supervisory, office, and clerical em-ployees, foremen, executives, employees having the right to hireand discharge, and employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby Local 1779, Federation of Woolen & Worsted Workers of Amer-ica,UTWA-AFL, for the purposes of collective bargaining.